         Case 1:21-cr-00140-PKC Document 23 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


       -against-
                                                            21 cr 140 (PKC)

THOMAS BISTRITZ,                                               ORDER

                  Defendants.
_______________________________

CASTEL, U.S.D.J.

               This is the Court’s ruling after a bail review hearing. The government and

Pretrial Services seek the remand of the defendant for non-compliance with bail conditions.

               Defendant is presently charged with three counts of distributing or

possessing with intent to distribute methamphetamine. There is no dispute that the case

triggers a rebuttable presumption under the Bail Reform Act.

               Defendant was presented before Magistrate Judge Freeman and released on

September 10, 2020. During the period of September through December 20, 2020, there

were numerous instances of non-compliance with location monitoring and/or reporting

requirements. A bail review hearing was held on January 8, 2021 before Magistrate Judge

Fox who continued defendant on bail, albeit with somewhat modified conditions.

               Defendant’s non-compliance continued throughout the month of March and

into April 2021 with repeated instances of unauthorized departures from his residence. The

instances of non-compliance are not disputed.

               According to his treatment provider, defendant has participated in substance

and mental health treatment and has refrained from using any controlled substance.

               Based upon the foregoing, the Court finds by a preponderance of the

evidence that there is no condition or combination of conditions that can reasonably assure
          Case 1:21-cr-00140-PKC Document 23 Filed 04/12/21 Page 2 of 2
the presence of defendant at future proceedings. Defendant is remanded to the custody of

the United States Bureau of Prisons until the trial of this action. He shall surrender to the

custody of the United States Marshal for this district at or before April 14, 2021 at 2 p.m.




               SO ORDERED.




Dated: New York, New York
       April 12, 2021
